Judgment of Supreme Court and judgment of City Court reversed and new trial ordered, to be had in the City Court on the 8th day of April, 1914, at ten a. m., with costs in all courts to appellant to abide event. Held, defendant may be held liable for damages in the nature of waste for painting advertising signs on plaintiff’s building, notwithstanding its license from plaintiff’s tenant, provided the damage is not trivial. Defendant is not liable for signs painted on the same wall space previously by the Buffalo Gunning System. All concurred.